As filed with the Securities and Exchange Commission on September 10, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHINA ARMCO METALS, INC. (Exact name of registrant as specified in its charter) Nevada 5190 26-0491904 (Stateorotherjurisdictionof incorporationororganization) (PrimaryStandardIndustrial ClassificationCodeNumber) (I.R.S.Employer IdentificationNo.) Kexuan Yao Chief Executive Officer One Waters Park Drive, Suite 98 San
